Citation Nr: 1510555	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative changes of the right first carpometacarpal, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  

This appeal was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is of record.  

In April 2014, the Board remanded the Veteran's claims of service connection for an acquired psychiatric disorder and for a gastrointestinal disorder, as well as the claim for an increased rating for degenerative changes of the right first carpometacarpal.  In a June 2014 rating decision, the RO granted service connection and assigned a 30 percent rating for gastroesophageal reflux disease (claimed as a stomach/digestive disorder).  

In October 2014, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder, and remanded the claim of an increased rating for degenerative changes of the right first carpometacarpal for further development.  Following the development requested, the RO issued the Veteran a supplemental statement of the case (SSOC) in February 2015 continuing the denial of his claim for an increased rating for degenerative changes of the right first carpometacarpal.  The appeal has since been returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  Disability of the right thumb is manifested by subjective complaints of pain and limited range of motion as well as decreased grip and strength.  

2.  Disability of the right thumb is manifested by objective findings of degenerative changes on X-ray, with the gap between the right thumb pad and fingers being less than 2.5 centimeters (one inch).  

3.  With consideration of functional loss during flare ups, the Veteran's right thumb disability more nearly approximates a gap of more than two inches between the thumb pad and the fingers.  


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not in excess thereof for degenerative changes of the right first carpometacarpal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5224, 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through an October 2009 letter, the RO notified the Veteran of the legal criteria governing his claim as well as the evidence needed to substantiate the claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the October 2009 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and what evidence, if any, will be retrieved by VA.  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Also, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA also has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim on appeal.  The Veteran's private treatment records are associated with the electronic claims file as are his Social Security Administration (SSA) records.  The Veteran is not identified as receiving VA treatment.  Otherwise, the Veteran has been provided VA examinations related to his claim, to include an addendum VA medical opinion completed in January 2015.  The Veteran has submitted lay evidence in support of his claim and, as noted above, also provided hearing testimony before the Board.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  When assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's service-connected right thumb is rated under Diagnostic Codes 5010-5224.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5224.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  The Board notes that Diagnostic Code 5010 is rated for degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Under Diagnostic Code 5224, for ankylosis of the thumb, a 10 percent rating is warranted for favorable ankylosis of the thumb.  A 20 percent rating (the highest available) is warranted for unfavorable ankylosis of the thumb.  

The Veteran's disability can also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under this diagnostic code, for limitation of motion of the thumb, a 10 percent rating is warranted for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent evaluation is the maximum rating under the provisions of Diagnostic Code 5228.  

By way of history, in October 2009, the Veteran sought a compensable rating for his service-connected degenerative changes of the right first carpometacarpal.  

In a report of December 2009 VA examination, the Veteran was noted to report a history of flare-ups of right thumb joint symptoms, especially with repetitious activities that involved the right hand and thumb.  The severity of flare-ups was reported by the Veteran as moderate, and resulted in decreased range of motion of the right thumb and decreased strength of the right hand.  Clinical examination of the right thumb demonstrated a less than one inch gap (also reported as less than 2.5 centimeters) between the right thumb pad and fingers with objective evidence of pain.  On repetitive motion testing there continued to be objective evidence of pain without additional limitation of motion.  Otherwise, ankylosis of the right thumb was not identified but there was a finding of decreased strength for pushing, pulling and twisting.  A radiographic study revealed degenerative changes at the first carpometacarpal joint.  

In a January 2010 rating decision, the RO increased the Veteran's disability rating for his right thumb to 10 percent, effective October 13, 2009, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5224.  

In June 2010, the Veteran requested that his disability rating for his right thumb be reevaluated.  In an August 2010 rating decision the RO denied the Veteran's claim.  Following the above noted April 2013 Travel Board hearing, the Veteran was scheduled for an additional VA examination.  

In the report of June 2014 VA (hand and fingers) examination, the Veteran reported occasional right thumb pain which worsened during cold and rainy days.  He also reported mild pain intensity (3-4/10), and that he used 1 to 2 tabs of Advil as needed with good results.  Also, the Veteran reported having no functional loss of the right thumb at the time of examination.  The examiner commented that flare-ups did not impact the function of the Veteran's hand.  There was also no limitation of motion or evidence of painful motion for any of the Veteran's fingers or his thumbs (to include after repetitive motion testing), nor was there a lack of any gap between the thumb pad and fingers or the fingertips and the proximal transverse crease of the palm.  In addition, the examiner did not find that there was any functional loss or functional impairment of any of the fingers or thumbs.  Otherwise, the examiner commented that X-ray evidence did reflect arthritis of the first carpometacarpal joint.  He also noted that pain could significantly limit functional ability of the right thumb during flare-ups or when used repeatedly over time, but that it would be speculative to comment on functional ability or loss in range of motion without witnessing the event during a flare up.  

The above VA examiner provided an addendum medical opinion in January 2015.  The examiner restated his findings from his June 2014 VA examination of the Veteran.  In particular, the examiner commented about the lack of objective evidence of a gap between the thumb pad and the fingers after repetitive use, and, as he had previously explained: 

Pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time.  At this moment, there is no evidence of fatigability, incoordination, muscle weakness or pain during my physical examination.  

To express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period not during a regular medical evaluation.  

The examiner further commented:

No flare ups were present or seen during examination.  Hence, an opinion con[c]erning additional range of motion loss during flare ups is not feasible, since in order to provide an additional limitation due to pain, weakness or inco[o]rdination (if present) the evaluation m[u]st be done in [the] present [sic] of a flare up.  

The Veteran has testified that the use of Advil helps in relieving painful right thumb symptoms.  In evaluating the Veteran's disability, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See e.g. Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (containing no reference to the effects of medication).  

Otherwise, the Board notes that the Veteran reported a history of flare-ups of right thumb joint symptoms during his December 2009 VA examination, especially with repetitious activities that involved the right hand and thumb.  In the subsequent, June 2014 VA examination, the examiner noted that the Veteran did not report experiencing flare ups.  Thus, there is evidence documenting that the Veteran does and does not experience flare ups of pain with respect to his right thumb.  In light of the evidence both for and against such a finding, the Board accepts that the Veteran does experience flare ups of right thumb pain that result in functional limitations.  

The Veteran's representative has argued that pursuant to Ardison v. Brown, 6 Vet. App. 405 (1994), the Veteran should be scheduled for a VA examination during a time when he is suffering from a flare up of pain in his right thumb.  In Ardison, the United States Court of Veterans Appeals (Court) held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase.  Ardison, 6 Vet. App. at 407-08.  However, in Voerth v. West, the Court distinguished Ardison finding it inapplicable where a veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  In the present case, the Veteran's apparent flare ups come and go based on the use of his right thumb as well as with weather changes.  It is otherwise unclear to the Board how long a flare up lasts, although the Veteran has not specifically reported a flare up lasting a considerable amount of time (i.e. days).  

In the present case, the Board is left to consider the VA examiner's conclusion that any comment with regard to DeLuca would be speculative and could not be accomplished.  While the examiner was asked by the Board to provide an additional comment regarding DeLuca, the examiner's January 2015 addendum opinion is a duplication of his comments in his June 2014 VA examination report.  The Board's remand had noted that the requested opinion required conjecture by the examiner.  Nonetheless, the examiner provided no further information.  

With that said, the Court has held that in cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court stated that, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion."  Id. at 390.  The Court also stated that, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data."  Id. 

Here, it would have been helpful to the Board if the VA examiner had reported that he was unable to provide an opinion with respect to DeLuca not because he would necessarily be speculating, but because the record before him did not allow for any such estimation.  While the examiner may have intended to communicate this fact, it is not entirely clear from his opinion.  The examiner further raised the possibility of considerable loss of motion of the Veteran's right thumb during a flare up by commenting:

Pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time

Given the above discussion and facts along with that evidence both for and against the Veteran's claim, the Board concludes that the medical evidence, to include any loss of function/range of motion during flare ups, more nearly approximates the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  It bears noting that in requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, following consideration of the totality of the evidence of record, and resolving reasonable doubt in favor of the Veteran, a rating to 20 percent for degenerative changes of the right first carpometacarpal is found warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.  

The Board does not otherwise find the Veteran's right thumb disability more nearly approximates amputation of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152 (2014).  As discussed above, the evidence supports that the Veteran maintains function in his right thumb.  

Consideration has also been given by the Board as to whether the schedular evaluations are inadequate, requiring that the RO refer any of the claims to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  

The Veteran's primary symptoms associated with his service-connected right thumb have been pain, limited range of motion, and decreased grip and strength.  The rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228 contemplate these symptoms.  Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture related to his right thumb disability requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.  


ORDER

Entitlement to a disability rating of 20 percent, but not higher for degenerative changes of the right first carpometacarpal is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


